Citation Nr: 1638399	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now rests with the RO in Roanoke, Virginia.

This matter was previously before the Board in September 2012 and February 2015, when it was remanded for additional development. 


FINDING OF FACT

The Veteran's service-connected disabilities (lumbosacral spine disability, rated 40 percent; right sciatica associated with lumbosacral spine disability, rated 10 percent; and persistent viral hepatic infection, type B, rated noncompensable) have a combined rating of 50 percent and are not shown to alone be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSION OF LAW

The schedular rating criteria for a TDIU rating are not met; a TDIU rating is not warranted on an extraschedular basis.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notably, pursuant to the February 2015 Board remand, a May 2015 letter from VA requested the Veteran provided information regarding his current employment status and whether he had been unemployed at any time during the appeal period.  To date, the Veteran has not responded to this request.  Thus, VA has been unable to obtain potentially favorable information in support of this appeal.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board's instruction that a VA examination be conducted was predicated on receiving a response from the Veteran as to his employment status.  As no response was provided, no examination was conducted.  

Further, the September 2016 Appellant's Post-Remand Brief notes that (pursuant to the February 2015 Board remand) "[t]he appellant's claims folder was submitted for extra-schedular review on September 8, 2015, by a member of the AMC.  On October 5, 2015, the appellant's request was denied.  It should be noted that the request was denied by the same person at the AMC that submitted the request for extra-schedular consideration."  Thus, it is argued that, if the Board cannot grant the benefit sought on appeal, the Board should consider remanding the matter for extraschedular consideration by the Director of VA's Compensation and Pension Service.  The Board has thoroughly reviewed the request for extra-schedular consideration from the Appeals Management Center and the response from the Director of VA's Compensation and Pension Service and notes that these documents are signed by different individuals.  Although the request appears to be drafted in a decision format, the response reflects independent consideration of the facts of the Veteran's case and is signed by the Director, Compensation Service, VA Veterans Benefits Administration.  As such, the Board finds that the RO substantially complied with the February 2015 remand directives and an additional remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background, and Analysis

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

In this case, service connection is in effect for a lumbosacral spine disability, rated 40 percent, right sciatica associated with the lumbosacral spine disability, rated 10 percent and persistent viral hepatic infection, Type B, rated as noncompensable.  The Veteran's combined disability evaluation is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating requirements under 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in September 2015, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The Director determined that the evidence of record did not show that the Veteran's service-connected disabilities are so severe as to render him unemployable, even in sedentary conditions.  The Director noted that the objective medical evidence indicates long term housing/assisted living is being recommended due to the Veteran's nonservice-connected conditions (tremors, anxiety, psychotic disorder, major depressive disorder, cardiac conditions) as he is fearful of being alone and forgets to take medications related to his diagnosed conditions.  Therefore, the Director found that entitlement to individual unemployability on an extraschedular basis was not warranted and TDIU was denied. 

The Board may now review the decision of the Director of Compensation and Pension Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

An April 2007 VA examination report notes that the Veteran experiences flare-ups of back pain about once per month lasting several days.  He misses work during flare-ups, used about 500 hours of sick leave in 2006 and is about to go on disability retirement.  It is also noted that he works at the Post Office and had to be assigned new tasks because of his back pain.  

An October 2008 VA examination report notes that the Veteran was employed and he had missed 2 weeks of work during the last 12 month period as a result of his back disability.  The examiner noted that the Veteran's back disability had "significant" effects on his usual occupation and resulted in increased absenteeism.  

VA treatment records, including records of his most recent treatment in April 2015 show that the Veteran has continued his employment at the Post Office.  These records note that the Veteran "cannot maintain independent community living as he has a number of fears of being alone" and he requires staff members to accompany him when he is at work at the Post Office to avoid being alone.  These records also note that the Veteran's supervisor has been concerned to the degree that he has escorted the Veteran to the VA Medical Center Emergency Room and planned to "complete a Fitness for Work form to have [the Veteran] assessed by the Post Office."  Although the results of the Fitness to Work assessment are not available for review, an earlier April 2015 treatment report notes that the Veteran's supervisor stated that the Veteran had requested a retirement packet at least 5 times previously but had not followed through with completing the forms or had changed his mind.  

Upon consideration of the above, the Board agrees with the conclusions contained in the opinion from the Director of Compensation Service.  The evidence shows that, although the Veteran may be unemployable (and suggests that he may actually still be employed or was employed at least as late as April 2015), his unemployabilty is not the result of his service-connected disabilities.  It is acknowledged that the Veteran has reported using about 500 hours of sick leave in 2006 and, as argued in the August 2012 Written Brief Presentation, this is 8.93 weeks of incapacitation; however, this is inconsistent with the remaining evidence of record which shows that on October 2008 VA examination he reported having missed 2 weeks of work during the last 12 month period as a result of his back disability and VA treatment records which show extensive treatment for psychiatric impairment.  The Board does not doubt that the Veteran's service-connected disabilities cause him occupational impairment, as evidenced by his combined 50 percent disability rating.  However, as noted by the Director, the objective medical evidence indicates long term housing/assisted living is being recommended due to the Veteran's nonservice-connected conditions (tremors, anxiety, psychotic disorder, major depressive disorder, cardiac conditions) as he is fearful of being alone and forgets to take medications.  The objective medical evidence does not show (or suggest) that the Veteran's unemployability is the result of his service-connected lumbar spine and right sciatica disabilities.  Thus, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


